LACOMBE, Circuit Judge;
The real question presented here is whether this court should now take the action which it declined to take before, upon the expressed ground .that it must be assumed that the state court receivers would properly safeguard the property- and preserve it undistributed until final hearing. When order to show cause with temporary stay was granted, it was thought that the proposed sale of some $2,000,000 of its assets to a new, company might be an improvidence which would require this court to take action to prevent it. It appears, however, that by reason of the mortr gages, taxes, etc., on this particular property it may be looked upon as perishable, and no improvidence on the part of the receivers in thus disposing of it is shown. The stay is vacated, and motion denied.